Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art to Harrer (DE 102010007501A1) teaches a flexible hollow bending conduit mandrel (1) with fluid pressure expansion ([0013], lines 172-175, [0015] and [0016]), an elastic outer frame (7) which is a flexible single unit (Figs. 1 and 3) comprising layers of wire hosing mesh ([0013], lines 177-179) and a plurality of anti-fatigue elastic connectors (11; [0032], lines 332-334) forming a connection with the layers of mesh at a circumference (11,2; Fig. 3) to form a closed structure (14) which is expanded and contracted by the fluid pressure [0034] and Avera (3,180,130) teaches an elastic inner hydraulic membrane (18) having flexible outer frame members (42,142) and a tie rod (20,22,38,40) connected as a flexible single unit (Figs. 1 and 2) at one end (right end; Fig. 2) and a liquid delivery pipe (36), the tie rod comprises an elastic traction element (neck 22 connected to coupling 20), a straight section (38) and a pull ring (40) connected in sequence. 
In the pipe mandrel bending art, the prior art of record does not teach that the elastic mesh structure comprises a plurality of layers of wavy metal strip circumferences and a plurality of anti-fatigue elastic connectors, wherein the plurality of layers of wavy metal strip circumferences and the plurality of anti-fatigue elastic connectors are in a mesh connection; each wavy metal strip circumference of the plurality of layers of wavy metal strip circumferences is a wavy metal strip wound into a closed loop, the plurality of layers of wavy metal strip circumferences are sleeved outside the elastic membrane, and adjacent wavy metal strip circumferences are connected through the plurality of anti-fatigue elastic connectors, two ends of each of the plurality of anti-fatigue elastic 
In a diverse medical art, stents as in Wolff (5,104,404; Fig. 2) and Schneider (7,887,578; Fig. 3A-3D) teach expandable and contractable wavy wire mesh structure for implantation in a body lumen but it would not be obvious to use such structure with the traction segment of the tie rod which has a plurality of stranded elastic traction lines in a pipe bending mandrel as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/           Primary Examiner, Art Unit 3725